     Case 3:20-cv-01611-MMA-AGS Document 8 Filed 10/06/20 PageID.347 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARLON BLACHER,                                  Case No. 20cv1611-MMA-AGS
12                                  Petitioner,
                                                       ORDER DECLINING TO ISSUE
13    v.                                               CERTIFICATE OF APPEALABILITY
14    RALPH DIAZ; XAVIER BECERRA,
15                               Respondents.
16
17
18
19         On August 17, 2020, Petitioner Marlon Blacher, a state prisoner proceeding pro se,
20   filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 challenging his
21   2008 murder conviction from the Contra Costa County California Superior Court. See
22   Doc. No. 1. Petitioner also moved for leave to proceed in forma pauperis (“IFP”). See
23   Doc. No. 2. The Court denied Petitioner’s motion for leave to proceed IFP based on
24   Petitioner’s failure to provide the statutorily required information to determine his
25   financial status. See Doc. No. 3 at 2. The Court dismissed the petition without prejudice
26   to Petitioner’s right to proceed with his claims in the proper venue of the United States
27   District Court for the Northern District of California. See id. at 3. The Clerk of Court
28   entered judgment and closed the case. See Doc. No. 4.

                                                   1
                                                                               20cv1611-MMA (WVG)
     Case 3:20-cv-01611-MMA-AGS Document 8 Filed 10/06/20 PageID.348 Page 2 of 2



1          On September 22, 2020, Petitioner filed a Notice of Appeal. See Doc. No. 5.
2    Thereafter, the United States Court of Appeals for the Ninth Circuit remanded the case to
3    this Court “for the limited purpose of granting or denying a certificate of appealability at
4    the court’s earliest convenience.” See Doc. No. 7 at 1 (citing 28 U.S.C. §2253(c); Fed. R.
5    App. P. 22(b); United States v. Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997)).
6          Upon due consideration, the Court finds that Petitioner has not shown “that jurists
7    of reason would find it debatable whether the district court was correct in its procedural
8    ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). As the Court noted in its order of
9    dismissal, “a request to proceed in forma pauperis made by a state prisoner must include
10   a certificate from the warden or other appropriate officer showing the amount of money
11   or securities Petitioner has on account in the institution.” Doc. No. 3 at 1-2 (citing Rule
12   3(a)(2), 28 U.S.C. foll. § 2254; CIVLR 3.2). The Advisory Committee Notes following
13   Rule 3 explain, “[a] petition must be accompanied by the filing fee prescribed by law
14   (presently $5; see 28 U.S.C. § 1914(a)), unless leave to prosecute the petition in forma
15   pauperis is applied for and granted. In the event the petitioner desires to prosecute the
16   petition in forma pauperis, he must file the affidavit required by 28 U.S.C. § 1915,
17   together with a certificate showing the amount of funds in his institutional account.”
18   Petitioner did not provide the statutorily required information and as such, the Court was
19   obligated to dismiss the petition without prejudice.
20         Accordingly, the Court DECLINES to issue a certificate of appealability.
21         IT IS SO ORDERED.
22   DATE: October 6, 2020                   _______________________________________
                                             HON. MICHAEL M. ANELLO
23
                                             United States District Judge
24
25
26
27
28

                                                   2
                                                                               20cv1611-MMA (WVG)
